FILED
                           NOT FOR PUBLICATION
                                                                           NOV 08 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50299

              Plaintiff-Appellee,                D.C. No.
                                                 8:14-cr-00130-JLS-1
 v.

ARTEMIO VARGAS LOPEZ, a.k.a.                     MEMORANDUM*
Artemio Lopez Vargas,

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                          Submitted November 4, 2016**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Artemio Vargas Lopez appeals from the district court’s judgment and

challenges his conviction and 41-month sentence for being an illegal alien found in

the United States following deportation, in violation of 8 U.S.C. § 1326. Pursuant


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to Anders v. California, 386 U.S. 738 (1967), Lopez’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Lopez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2